Title: From Thomas Jefferson to John Peter Gabriel Muhlenberg, 19 April 1805
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


                  
                     Washington Apr. 19. 05.
                  
                  Th: Jefferson presents his respectful salutations to Genl. Muhlenberg, whose letter of the 9th. he found on his arrival here. he will thank him to forward the package he recieved from mr Kirkpatrick (by Capt. Obrien) by any vessel which may be coming round from Philadelphia to this place or neighborhood, as it’s contents will not bear a transportation by land.
               